PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOMODO HEALTH
Application No. 16/406,754
Filed: 8 May 2019
For: GENERATING AND PRESENTING GRAPH DATA STRUCTURES REPRESENTING PATIENT VISIT PATHS AND PHYSICIAN REFERRAL NETWORKS
Attorney Docket No.: KOMO-0001-US
:
:
:
:	DECISION ON PETITION
:
:
:
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 2, 2022, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for a failure to reply in a timely manner to the Examiner’s Answer, mailed March 4, 2022, which had a period for reply of two (2) months (See 37 CFR 41.45). The required fee was not received. Accordingly, the above-identified application became abandoned on May 5, 2022, and a notice of abandonment was mailed May 24, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the appeal forwarding fee, pursuant to 37 CFR 41.45, of $1,180.00; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3626 for appropriate action in the normal course of business on the reply received June 2, 2022.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.

/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions